By Judge Thomas D. Horne
In this mechanic’s lien action, petitioners seek relief pursuant to the provisions of § 43-17.1, Code of Virginia. They ask that the Court find that lien filed by the defendants is invalid. It is the contention of the petitioners that the defendants filed waivers as to the property sought to be liened. Based upon the evidence presented and the arguments of counsel, the Court finds that the defendants have failed to show that the waivers were procured by fraud or unsupported by consideration.
The waivers at issue are clear and unambiguous on their face and constitute a bar to defendants’ right to assert a mechanic’s lien. Accordingly, the Court will declare the mechanic’s lien filed by Regent to be invalid, and the Clerk will be directed to take such action as is necessary to release and remove such lien from the records of this court. Petitioners’ request for counsel fees is denied.